UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mee SR SSS ES ee Se Se oa ee oe Se eee ee ee ce eee Ce xX
UNITED STATES OF AMERICA,
-against- 15-cr-0682 (LAK)
MARLON CLENISTA,
Defendant.
FRET EE SA ES Ea A A SES Sam eer 7 Oe ee Se ee: Gree Cee ees x

LEWIS A. KaPLAan, District Judge.

The government shall respond to the defendant’s FRAP 10 motion within one week.
its response shall address the question whether the government ever was served with or copied on
email on the January 11, 2021 letter that is the subject of defendant’s letter,

In the meantime, the defendant perhaps should consider whether the J anuary 1] letter,
assuming that it was sent and received, is material to the appeal, particularly in light of the facts that,
(a) assuming it was sent, it did no more than invite attention to material then said to have been
available on the Bureau of Prisons web site and, if so, presumably subject to judicial notice, and (b)
the Court assumed for purposes of deciding the compassionate release motion that the extraordinary
and compelling circumstances requirement was satisfied.. In addition, the defendant shall submit
within one week any proof it has that the letter was emailed to chambers, including the address to
which it is said to have been emailed and the time and date of that occurrence,

SO ORDERED.

Dated: April 29, 2021 ’
Ln! K ,
{lf * dwis A. K.
/ L 4 ap\af/ j

United States Distric4udge

 
